


EXHIBIT 10.2

 

HITTITE MICROWAVE CORPORATION

 

FORM OF EMPLOYEE’S RESTRICTED STOCK AGREEMENT

 


1. RESTRICTED STOCK AWARD.  HITTITE MICROWAVE CORPORATION (THE “COMPANY”) HAS
GRANTED TO                          (THE “GRANTEE”), A RESTRICTED STOCK AWARD
(THE “AWARD”), PURSUANT TO THE COMPANY’S 2005 STOCK INCENTIVE PLAN (THE “PLAN”),
OF                       SHARES (THE “SHARES”) OF COMMON STOCK, $0.01 PAR VALUE
(“COMMON STOCK”), OF THE COMPANY, SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE PLAN.  EXCEPT WHERE THE CONTEXT OTHERWISE REQUIRES, THE TERM
“COMPANY” SHALL INCLUDE THE PARENT AND ALL PRESENT AND FUTURE SUBSIDIARIES OF
THE COMPANY AS DEFINED IN SECTIONS 424(E) AND 424(F) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED OR REPLACED FROM TIME TO TIME (THE “CODE”). CAPITALIZED
TERMS USED AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO
THEM IN THE PLAN.


 


2. FORFEITABLE SHARES AND VESTED SHARES.  ALL SHARES SHALL BE DEEMED TO BE
“FORFEITABLE SHARES” UNTIL THE COMPANY’S RIGHT OF FORFEITURE, DESCRIBED IN
SECTION 4, BELOW, HAS EXPIRED (AND THE GRANTEE’S RIGHT TO RETAIN SUCH SHARES HAS
ACCRUED) IN ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH IN SECTION 3. 
FORFEITABLE SHARES SHALL BE SUBJECT TO FORFEITURE AS DESCRIBED IN SECTION 4,
BELOW.  “VESTED SHARES” ARE SHARES HELD BY THE GRANTEE AS TO WHICH THE COMPANY’S
RIGHT OF FORFEITURE HAS EXPIRED (AND THE GRANTEE’S RIGHT TO RETAIN HAS ACCRUED)
BASED ON THE STOCK VESTING SCHEDULE.  ALL CERTIFICATES REPRESENTING FORFEITABLE
SHARES SHALL REMAIN IN THE POSSESSION OF THE COMPANY UNTIL SUCH SHARES BECOME
VESTED SHARES IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


3. VESTED SHARES; VESTING SCHEDULE.  THE COMPANY’S RIGHT OF FORFEITURE SHALL
EXPIRE AND THE SHARES SHALL BECOME VESTED SHARES IN ACCORDANCE WITH THE
FOLLOWING SCHEDULE:


 


(A) ONE-THIRD (33 1/3%) OF THE TOTAL NUMBER OF  SHARES SHALL BECOME VESTED
SHARES ON THE THIRD ANNIVERSARY OF THE VESTING DATE OF                        
(THE “VESTING DATE”); AND


 


(B) THE REMAINING SHARES SHALL BECOME VESTED SHARES ON THE FIFTH ANNIVERSARY OF
THE VESTING DATE.


 


4. FORFEITURE OF SHARES.


 


4.1 FORFEITURE.  IF FOR ANY REASON THE GRANTEE CEASES TO BE EMPLOYED BY THE
COMPANY (INCLUDING, WITHOUT LIMITATION, BY REASON OF THE GRANTEE’S VOLUNTARY
RESIGNATION OR THE COMPANY’S DISMISSAL OF THE GRANTEE FOR ANY REASON, WITH OR
WITHOUT CAUSE) THEN ALL SHARES WHICH AS OF THE DATE OF SUCH TERMINATION OF
EMPLOYMENT CONSTITUTE FORFEITABLE SHARES SHALL BE FORFEITED TO THE COMPANY
WITHOUT PAYMENT OF ANY CONSIDERATION BY THE COMPANY.  THERE SHALL BE NO FURTHER
ACCRUALS UNDER THE VESTING SCHEDULE, AND NO FURTHER FORFEITABLE SHARES SHALL
BECOME VESTED SHARES, FROM AND AFTER THE DATE OF ANY SUCH TERMINATION OF
EMPLOYMENT.


 

--------------------------------------------------------------------------------


 


4.2 DEATH OR DISABILITY.  IN THE EVENT OF THE DEATH OR DISABILITY OF THE
GRANTEE, THE VESTING OF THE SHARES UNDER THE VESTING SCHEDULE SHALL BE
AUTOMATICALLY ACCELERATED SO THAT ALL SHARES BECOME VESTED SHARES, EFFECTIVE AS
OF THE DATE OF DEATH OR DISABILITY. THE COMMITTEE  SHALL HAVE SOLE AUTHORITY AND
DISCRETION TO DETERMINE WHETHER THE GRANTEE’S EMPLOYMENT HAS BEEN TERMINATED BY
REASON OF DISABILITY.


 


4.3  NORMAL RETIREMENT.  IN THE EVENT OF THE NORMAL RETIREMENT OF THE GRANTEE,
THEN THE VESTING OF THE SHARES SHALL BE AUTOMATICALLY ACCELERATED SO THAT ALL
SHARES BECOME VESTED SHARES, EFFECTIVE AS OF THE DATE OF RETIREMENT.  THE
COMMITTEE SHALL HAVE SOLE AUTHORITY AND DISCRETION TO DETERMINE WHETHER THE
GRANTEE’S EMPLOYMENT HAS BEEN TERMINATED BY REASON OF NORMAL RETIREMENT.


 


4.4 FORFEITURE OF FORFEITABLE SHARES.  THE GRANTEE’S RIGHTS IN ALL FORFEITABLE
SHARES SHALL TERMINATE AUTOMATICALLY ON THE DATE OF THE GRANTEE’S TERMINATION OF
EMPLOYMENT, AND THE COMPANY MAY THEREUPON CANCEL THE CERTIFICATE OR CERTIFICATES
REPRESENTING SUCH FORFEITABLE SHARES ON ITS BOOKS.  IN THE EVENT THAT THE
CERTIFICATES THEN BEING RETAINED BY THE COMPANY UNDER THIS AGREEMENT ALSO
REPRESENT OTHER SHARES OF COMMON STOCK NOT BEING FORFEITED TO THE COMPANY, THE
COMPANY SHALL ISSUE TO THE GRANTEE REPLACEMENT CERTIFICATES FOR SUCH OTHER
SHARES.


 


4.5 NONTRANSFERABILITY OF  SHARES.  NO SHARES MAY BE TRANSFERRED, ASSIGNED,
PLEDGED OR HYPOTHECATED IN ANY WAY (WHETHER BY OPERATION OF LAW OR OTHERWISE) OR
OTHERWISE DISPOSED OF PRIOR TO THEIR BECOMING VESTED SHARES.  UPON ANY ATTEMPT
TO TRANSFER, ASSIGN, PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF ANY FORFEITABLE
SHARES, OR UPON THE LEVY OF ANY ATTACHMENT OR SIMILAR PROCESS UPON FORFEITABLE
SHARES, THE COMPANY SHALL HAVE A RIGHT OF FORFEITURE WITH RESPECT TO SUCH
FORFEITABLE SHARES. NOTWITHSTANDING THE FOREGOING, THE GRANTEE MAY TRANSFER ANY
SHARES EITHER DURING HIS OR HER LIFETIME OR ON DEATH BY WILL OR INTESTACY TO ONE
OR MORE MEMBERS OF HIS OR HER IMMEDIATE FAMILY OR TO A TRUST THE BENEFICIARIES
OF WHICH ARE EXCLUSIVELY THE UNDERSIGNED AND/OR A MEMBER OR MEMBERS OF HIS OR
HER IMMEDIATE FAMILY; PROVIDED, HOWEVER, THAT PRIOR TO ANY SUCH TRANSFER EACH
TRANSFEREE SHALL EXECUTE AN AGREEMENT, SATISFACTORY TO THE COMPANY, PURSUANT TO
WHICH EACH TRANSFEREE SHALL AGREE TO RECEIVE AND HOLD SUCH SHARES SUBJECT TO THE
PROVISIONS HEREOF (INCLUDING, WITHOUT LIMITATION, THE COMPANY’S RIGHT OF
FORFEITURE WITH RESPECT TO ANY SHARES SO TRANSFERRED THAT CONSTITUTE FORFEITABLE
SHARES), AND THERE SHALL BE NO FURTHER TRANSFER EXCEPT IN ACCORDANCE WITH THE
PROVISIONS HEREOF.  FOR THE PURPOSES OF THIS PARAGRAPH, “IMMEDIATE FAMILY” SHALL
MEAN SPOUSE, LINEAL DESCENDENT, FATHER, MOTHER, BROTHER OR SISTER OF THE
TRANSFEROR.


 


5. NO SPECIAL EMPLOYMENT RIGHTS.  NOTHING CONTAINED IN THE PLAN OR THIS
AGREEMENT SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO THE
CONTINUATION OF HIS OR HER EMPLOYMENT BY THE COMPANY OR INTERFERE IN ANY WAY
WITH THE RIGHT OF THE COMPANY AT ANY TIME TO TERMINATE SUCH EMPLOYMENT OR TO
INCREASE OR DECREASE THE GRANTEE’S COMPENSATION.


 


6. RIGHTS AS A SHAREHOLDER.  THE GRANTEE SHALL HAVE THE RIGHTS OF A SHAREHOLDER
WITH RESPECT TO ALL OF THE FORFEITABLE SHARES AND THE VESTED SHARES HELD BY THE
GRANTEE (INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO VOTE AND TO RECEIVE
DIVIDENDS OR NON-CASH DISTRIBUTIONS WITH RESPECT TO SUCH SHARES) UNLESS AND
UNTIL THE COMPANY EXERCISES ITS RIGHT OF FORFEITURE AS TO ANY OR ALL OF THE
FORFEITABLE SHARES IN ACCORDANCE WITH SECTION 4.

 

2

--------------------------------------------------------------------------------



 


7. AVAILABILITY OF TAX ELECTION: WITHHOLDING.


 

(a)  Grantee acknowledges that the Company has advised the Grantee of the
possibility of making an election under Section 83(b) of the Code with respect
to the Award of the Shares and has recommended that the Grantee consult a
qualified tax advisor regarding the desirability of making such an election in
light of the Grantee’s individual circumstances.

 

(b)  Grantee shall, no later than the date as of which the value of any Shares
first becomes includable in the gross income of the Grantee for Federal income
tax purposes, pay to the Company, or make arrangements satisfactory to the
Committee regarding payment of any Federal, state, local and/or payroll taxes of
any kind required by law to be withheld with respect to such income.  The
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to the
participant.

 

(c)  Grantee may elect to have such tax withholding obligation satisfied, in
whole or in part, by (i) authorizing the Company to withhold from the Shares a
number of shares with an aggregate Fair Market Value (as defined in the Plan,
and determined of the date the withholding is effected) that would satisfy the
withholding amount due with respect to such Award, or (ii) delivering to the
Company a number of Shares with an aggregate Fair Market Value (as of the date
the withholding is effected) that would satisfy the withholding amount due.

 


8. MISCELLANEOUS.


 


8.1 BY ACCEPTING THIS AWARD, GRANTEE AGREES THAT, IF SO REQUESTED BY THE COMPANY
OR BY THE UNDERWRITERS MANAGING ANY UNDERWRITTEN OFFERING OF THE COMPANY’S
SECURITIES, THE RECIPIENT WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY OR SUCH UNDERWRITERS, AS THE CASE MAY BE, SELL, MAKE ANY SHORT SALE OF,
LOAN, GRANT ANY OPTION FOR THE PURCHASE OF, OR OTHERWISE DISPOSE OF ANY SHARES
SUBJECT TO ANY SUCH AWARD DURING THE LOCK-UP PERIOD, AS DEFINED BELOW. THE
“LOCK-UP PERIOD” SHALL MEAN A PERIOD OF TIME NOT EXCEEDING 180 DAYS OR, IF
GREATER, SUCH NUMBER OF DAYS AS SHALL HAVE BEEN AGREED TO BY EACH DIRECTOR AND
EXECUTIVE OFFICER OF THE COMPANY IN A SUBSTANTIALLY SIMILAR LOCK-UP AGREEMENT BY
WHICH EACH SUCH DIRECTOR AND EXECUTIVE OFFICER IS BOUND. IF REQUESTED BY THE
COMPANY OR SUCH UNDERWRITERS, THE GRANTEE WILL ENTER INTO AN AGREEMENT WITH SUCH
UNDERWRITERS CONSISTENT WITH THE FOREGOING.


 


8.2 ANY CERTIFICATE REPRESENTING SHARES SHALL BE SUBJECT TO A LEGEND IN
SUBSTANTIALLY THE FOLLOWING FORM:


 


“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND ARE
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN RESTRICTED STOCK AGREEMENT
DATED                           .  ANY ATTEMPTED TRANSFER OF THE SHARES OF STOCK
EVIDENCED BY THIS CERTIFICATE IN VIOLATION OF SUCH AGREEMENT SHALL BE NULL AND
VOID AND WITHOUT EFFECT.  A COPY OF THE AGREEMENT MAY BE OBTAINED FREE OF CHARGE
FROM THE SECRETARY OF THE COMPANY.”


 


8.3 GRANTEE HEREBY AGREES TO EXECUTE AND DELIVER TO THE SECRETARY OF THE COMPANY
A STOCK POWER (ENDORSED IN BLANK) HERETO COVERING THIS AWARD AND AUTHORIZES THE
SECRETARY TO DELIVER TO THE COMPANY FOR CANCELLATION ANY AND ALL SHARES THAT ARE
FORFEITED OR WITHHELD UNDER

 

3

--------------------------------------------------------------------------------


 


THE PROVISIONS OF THIS AGREEMENT.


 


8.4 EXCEPT AS PROVIDED HEREIN, THIS AGREEMENT MAY NOT BE AMENDED OR OTHERWISE
MODIFIED UNLESS EVIDENCED IN WRITING AND SIGNED BY THE COMPANY AND THE GRANTEE.


 


8.5 ALL NOTICES UNDER THIS AGREEMENT SHALL BE MAILED OR DELIVERED BY HAND TO THE
PARTIES AT THEIR RESPECTIVE ADDRESSES SET FORTH BENEATH THEIR NAMES BELOW OR AT
SUCH OTHER ADDRESS AS MAY BE DESIGNATED IN WRITING BY EITHER OF THE PARTIES TO
ONE ANOTHER.


 


8.6 THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO ITS PRINCIPLES OF
CONFLICTS OF LAWS.


 


8.7 THIS AGREEMENT IS AND SHALL BE SUBJECT IN EVERY RESPECT TO THE PROVISIONS OF
THE PLAN, AS AMENDED FROM TIME TO TIME, WHICH IS INCORPORATED HEREIN BY
REFERENCE AND MADE A PART HEREOF.


 


8.8 THIS AGREEMENT  IS EXECUTED IN TWO (2) COUNTERPART ORIGINALS, ONE (1) TO BE
RETAINED BY THE GRANTEE AND ONE (1) TO BE RETAINED BY THE COMPANY.


 

Date of Grant:

 

 

 

HITTITE MICROWAVE CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

GRANTEE’S ACCEPTANCE

 

The undersigned hereby accepts the grant of the Restricted Stock Award described
in this Agreement and agrees to the terms and conditions thereof.  The
undersigned hereby acknowledges receipt of a copy of the Company’s 2005 Stock
Incentive Plan.

 

 

GRANTEE

 

 

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Social Security Number:

 

 

 

 

 

 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
Company a total of                              shares of the Common Stock of
the Company represented by stock certificate number         to be delivered
herewith, and does hereby irrevocably constitute and appoint
                                             as attorney to transfer said shares
on the books of the Company with full power of substitution in the premises.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

5

--------------------------------------------------------------------------------
